Exhibit 10.1

 

THIRD AMENDMENT

 

THIS THIRD AMENDMENT (this “Amendment”) dated as of March 24, 2006 is to the
Amended and Restated Credit Agreement (as previously amended, the “Credit
Agreement”) dated as of July 21, 2004 among TETRA TECH, INC. (the “Company”),
various financial institutions and BANK OF AMERICA, N.A., as administrative
agent (in such capacity, the “Administrative Agent”).  Unless otherwise defined
herein, terms defined in the Credit Agreement are used herein as defined
therein.

 

WHEREAS, the parties hereto desire to amend the Credit Agreement as set forth
below;

 

NOW THEREFORE, the parties hereto agree as follows:

 

SECTION 1  AMENDMENTS.  Effective on the Amendment Effective Date (as defined
below), the Credit Agreement shall be amended as set forth below.

 

1.1  Permitted Loans.  Section 10.9 is amended in its entirety to read as
follows:

 

10.9  Loans or Advances. Not, and not permit any Subsidiary to, make any loan or
advance; except for (i) loans or advances by the Company to any Subsidiary or by
any Subsidiary to the Company, (ii) loans and advances to officers and employees
of the Company and its Subsidiaries for travel, entertainment, relocation and
similar ordinary business purposes in an aggregate amount not exceeding $500,000
at any time outstanding, (iii) the loans described on Schedule 10.9 and (iv)
other loans and advances in an aggregate amount not exceeding $5,000,000 at any
time outstanding.

 

1.2  Elimination of Maximum Availability Amount.  Section 11.3 is deleted.

 

1.3  Addition of Schedule 10.9.  The Schedule 10.9 attached to this Amendment is
added to the Credit Agreement as Schedule 10.9 thereto.

 

SECTION 2  REPRESENTATIONS AND WARRANTIES.  The Company represents and warrants
to the Administrative Agent and the Banks that (a) each warranty set forth in
Section 9 of the Credit Agreement is (or after giving effect hereto will be)
true and correct as if made on the date hereof, (b) the execution and delivery
by the Company of this Amendment and the performance by the Company of its
obligations under the Credit Agreement as amended hereby (as so amended, the
“Amended Credit Agreement”) (i) are within the corporate powers of the Company,
(ii) have been duly authorized by all necessary corporate action, (iii) have
received all necessary governmental approval and (iv) do not and will not
contravene or conflict with any provision of law or of the charter or by-laws of
the Company or any Subsidiary or of any indenture, loan agreement or other
material contract, or any judgment, order or decree, which is binding upon the
Company or any Subsidiary, and (c) this Amendment and the Amended Credit
Agreement are legal, valid and binding obligations of the Company, enforceable
against the

 

 

--------------------------------------------------------------------------------


 

Company in accordance with their terms, except as enforceability may be limited
by bankruptcy, insolvency or other similar laws of general application affecting
the enforcement of creditor’s rights or by general principles of equity.

 

SECTION 3  EFFECTIVENESS.  The amendments set forth in Section 1 shall become
effective, as of the day and year first above written, on the date (the
“Amendment Effective Date”) that the Administrative Agent has received each of
the following:  (a) counterparts of this Amendment signed by the Company and the
Required Banks; (b) a Confirmation, substantially in the form of Exhibit A
hereto, signed by the Company and each Guarantor; (c) evidence that the
requisite holders of the notes under the Note Purchase Agreement have entered
into an amendment consistent herewith and otherwise in form and substance
reasonably satisfactory to the Administrative Agent; and (d) confirmation that
the Company has paid all amounts payable pursuant to Section 4.6 (to the extent
then billed).

 

SECTION 4  MISCELLANEOUS.

 

4.1  Continuing Effectiveness, etc.  As herein amended, the Credit Agreement
shall remain in full force and effect and is hereby ratified and confirmed in
all respects.

 

4.2  Counterparts.  This Amendment may be signed in any number of counterparts
and by the different parties on separate counterparts, and each such counterpart
shall be deemed to be an original but all such counterparts shall together
constitute one and the same Amendment.  A counterpart hereof (or a signature
page hereto) delivered by facsimile shall be effective as delivery of an
original signed counterpart.

 

4.3  Governing Law.  This Amendment shall be a contract made under and governed
by the laws of the State of Illinois applicable to contracts made and to be
performed entirely within such State.

 

4.4  Successors and Assigns.  This Amendment shall be binding upon the Company,
the Administrative Agent and the Banks and their respective successors and
assigns and shall inure to the benefit of the Company, the Administrative Agent
and the Banks and the successors and assigns of the Administrative Agent and the
Banks.

 

4.5  Severability.  Each provision of this Amendment shall be severable from
every other provision of this Amendment for the purpose of determining the legal
enforceability of any provision hereof, and the unenforceability of any
provision hereof, and the unenforceability of one or more provisions of this
Amendment in one jurisdiction shall not have the effect of rendering such
provision or provisions unenforceable in any other jurisdiction.

 

4.6  Expenses.  The Company agrees to pay the reasonable costs and expenses of
the Administrative Agent and the Collateral Agent (including reasonable
attorneys’ fees and charges) in connection with the preparation, execution and
delivery of this Amendment and the documents contemplated hereby.

 

4.7  Waiver.  The Required Lenders waive any failure of the Company to comply
with Section 10.9 of the Credit Agreement as a result of the making of any loan
described on Schedule 10.9 of this Amendment

 

 

2

--------------------------------------------------------------------------------


 

[REMAINDER OF PAGE INTENTIONALLY LEFT BLANK]

 

 

 

 

3

--------------------------------------------------------------------------------


 

Delivered at Chicago, Illinois, as of the day and year first above written.

 

 

TETRA TECH, INC.

 

 

 

By:

/s/ David W. King

 

Title:

Chief Financial Officer and Treasurer

 

 

 

 

BANK OF AMERICA, N.A., as Administrative Agent

 

 

 

 

 

By:

/s/ Ken Puro

 

Title:

Vice President

 

 

 

 

BANK OF AMERICA, N.A., as Swing Line Bank and as a Bank

 

 

 

 

 

By:

/s/ Robert W. Troutman

 

Title:

Managing Director

 

 

 

 

U.S. BANK NATIONAL ASSOCIATION, as Documentation Agent and as a Bank

 

 

 

 

 

By:

/s/ Joyce P. Dorsett

 

Title:

Vice President

 

 

 

 

WELLS FARGO BANK, N.A. as Syndication Agent and as a Bank

 

 

 

 

 

By:

/s/ William C. Swiontek

 

Title:

Vice President

 

 

4

--------------------------------------------------------------------------------


 

 

HARRIS TRUST AND SAVINGS BANK

 

 

 

 

 

By:

/s/ David L. Mistic

 

Title:

Vice President

 

 

 

 

LASALLE BANK, N.A.

 

 

 

 

 

By:

 

 

Title:

 

 

 

 

 

UNION BANK OF CALIFORNIA

 

 

 

 

 

By:

/s/ Jeffrey Mumm

 

Title:

Vice President

 

 

 

 

THE NORTHERN TRUST COMPANY

 

 

 

 

 

By:

/s/ John E. Burda

 

Title:

Vice President

 

 

 

 

5

--------------------------------------------------------------------------------


 

EXHIBIT A TO THIRD AMENDMENT
FORM OF CONFIRMATION

 

Each of the undersigned acknowledges receipt of the foregoing Third Amendment
and confirms the continuing validity and enforceability against such undersigned
of each Loan Document to which such undersigned is a party.

 

 

TETRA TECH, INC.

 

 

 

By:

/s/ David W. King

 

David W. King

 

Chief Financial Officer and Treasurer

 

 

 

 

 

ADVANCED MANAGEMENT TECHNOLOGY, INC.

ARDAMAN & ASSOCIATES, INC.

COSENTINI ASSOCIATES, INC.

ENGINEERING MANAGEMENT CONCEPTS, INC.

EVERGREEN UTILITY CONTRACTORS, INC.

FHC, INC.

HARTMAN & ASSOCIATES, INC.

KCM, INC.

MFG, INC.

RIZZO ASSOCIATES, INC.

SCIENCES INTERNATIONAL, INC.

TETRA TECH CONSTRUCTION SERVICES, INC.

TETRA TECH CONSULTING & REMEDIATION, INC.  

TETRA TECH EM INC.

TETRA TECH NUS, INC.

TETRA TECH RMC, INC.

THE THOMAS GROUP OF COMPANIES, INC.

WHALEN & COMPANY, INC.

WESTERN UTILITY CONTRACTORS, INC.

 

 

 

By:

/s/ David W. King

 

David W. King

 

Treasurer

 

 

 

GEOTRANS, INC.

SCM CONSULTANTS, INC.

TETRA TECH EC, INC.

 

 

 

By:

/s/ David W. King

 

David W. King

 

Assistant Treasurer

 

 

--------------------------------------------------------------------------------


 

 

SCHEDULE 10.9

PERMITTED LOANS

 

Borrower

 

Dr. Shawn Ziglari



 

The Breakwater Companies, LLC

 

Tetra Tech
Canada Ltd.

 

Tetra Tech
Canada Ltd.

 

 

 

 

 

 

 

 

 

Principal Amount

 

$1,840,000

 

$13,350,000

 

C$1,170,000

 

(US$1,000,000)

 

C$4,620,000

 

(US$3,960,000)

 

 

 

 

 

 

 

 

 

Note Date

 

10/1/05

 

11/1/05

 

12/1/05

 

12/1/05

 

 

 

 

 

 

 

 

 

Term

 

2 years

 

4 years

 

60 days

 

2 years

 

 

 

 

 

 

 

 

 

Payment Schedule

 

Quarterly

 

Annually

 

60 days

 

Annually

 

 

 

 

 

 

 

 

 

Balance due as of
March 31, 2006

 

$930,000

 

$13,350,000

 

$—

 

C$4,620,000

 

(US$3,960,000)

 

 

--------------------------------------------------------------------------------